DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments and remarks filed 10 December 2020.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with regard to the 35 U.S.C. 112(a) rejections for claims 1, 8, and 15 have been fully considered and are persuasive.  These rejections have been withdrawn. 

Applicant’s arguments with regard to the 35 U.S.C. 112(b) rejections for claims 4, 11, and 18 have been fully considered and are persuasive.  These rejections have been withdrawn. 

Applicant's arguments with regard to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive.

The applicant argues that “the above description does include/suggest ‘virtual machines on a physical machine’ as an example object to be placed on a host and filtering through a series of hard constraints and then soft constraints to help in selection of a host. However, this is not what Applicants’ claims provide” (remarks, page 13).
The examiner respectfully disagrees. The applicant appears to be arguing that the reference (Hopmann) is a nonanalogous art because it addresses a different problem (i.e., selection of a host for placement of virtual machines) than that of the applicant’s claims. However, the MPEP states:
“A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212” (MPEP 2141.01(a)(I)).
i.e., “the VMM host group comprises all of the physical hosts that are running virtual machines) through constraints to identify a host or hosts (i.e., identifying those target physical hosts that are “part of a VMM host group but not part of a VMM host list” and those that are “from the VMM host list that are not included in the VMM host group”). Since Hopmann is from the same field of endeavor, Hopmann is analogous art, and the applicant’s argument is not persuasive.

The applicant argues that “the reference does not provide for removing items from the host in the selection process” (remarks, page 13).
The examiner respectfully points out that the features upon which applicant relies (i.e., removing items from a host) are not recited in the rejected claims. Therefore, this argument is moot. 
Further, even if the claim recited such a limitation, the examiner respectfully points out Hopmann was not relied upon to teach the limitation at issue. Instead, the office action pointed to Amann, as cited by in the previous office action, to teach such a limitation:
“Some of all of the workload of the outgoing host may be removed from the cluster along with the outgoing host…For example, an outgoing host may have a workload including a first VM…In this example, the first VM is removed from the cluster” ([0037], Lines 2-4).
	Thus, Amann teaches removing virtual machines (i.e., “items”) from a cluster or group of hosts, which is analogous to the claimed limitation at issue. The applicant’s argument does not address this citation, and therefore fails to comply with 37 CFR 1.111(b) because the arguments amount to a general allegation of patentability without specifically pointing out how the language of the claims patentably distinguishes them from the reference. 

	Therefore, the applicant’s argument is not persuasive.

The applicant argues that “Hopmann fails to suggest the claim features of ‘identifying, by a processor, (i) first target physical hosts that are part of a VMM host group but are not part of a VMM host list, and (ii) second target physical hosts from the VMM host list that are not included in the VMM host group” (remarks page 13).
In response to the applicant’s allegation that Hopmann does not teach identifying (i) first target physical hosts that are part of a VMM host group but are not part of a VMM host list, the examiner respectfully points out that the office action cited to Amann to teach this limitation at issue. From Amann:
“In operation 302, cluster manager 112 identifies an outgoing host. In one embodiment, the outgoing host is a host of a cluster that is to be removed ([0036], Lines 1-3), and
“In some embodiments, the outgoing host has a workload that may include one or more VMs” ([0037], Lines 1-2).
	Thus, Amann teaches identifying outgoing hosts, which are hosts that have workloads (virtual machines) which are outgoing from a cluster. Since hosts of a cluster have been established as being managed by a virtual machine manager (machine manager of Hopmann, see Column 10, lines 39-45), one of ordinary skill would have understood that by removing the hosts from the clusters, the hosts are removed from management, or “control” by the virtual machine manager that manages the cluster. Therefore, Amann teaches identifying hosts that have a virtual machine workload (i.e., are part of a VMM host group of hosts that run virtual machines in a cluster managed by the machine manager of Hopmann) but are outgoing (i.e., not part of the cluster of hosts managed by the machine manager of Hopmann). Therefore, Amann teaches the limitation at issue. The applicant’s argument appears only to be directed 
	In response to the applicant’s allegation that Hopmann does not teach identifying (ii) second target physical hosts from the VMM host list that are not included in the VMM host group, the examiner respectfully disagrees, and submits that Hopmann teaches the limitation at issue. As cited by the previous office action, Hopmann teaches:
“Soft constraints act as placement prioritizations and are intended to take the list of candidate hosts that satisfy the hard-constraints and filter them down through as many soft constraints as possible until the point is reached where a ‘best choice’ remains. In the event that there are multiple candidate machines available even after all criteria have been applied, one of those may be randomly selected or selected based on different criteria” (Hopmann Column 14, Lines 1-8), and
“There may be any number of soft constraint optimizations that can be applied to assist in placing an object on a host. According to an embodiment, the soft constraints are designed primarily to spread objects across hosts to lean toward a better performing system as a whole, rather than maximizing for utilization. In other words…preference is given to empty hosts” (Hopmann, Column 13, Lines 35-42).
	Thus Hopmann teaches using soft constraints to identify empty hosts (i.e., hosts that have no virtual machine workloads, and thus, are hosts that are not included in a VMM host group comprising hosts that are running virtual machines) in a cluster of hosts managed/controlled by a machine manager (i.e., hosts on a VMM host list). Therefore, Hopmann teaches the limitation at issue.
	Therefore, the applicant’s argument is not persuasive.

The applicant argues that “in rejecting the identifying the ‘second target physical hosts from the VMM host list that are not included in the VMM host group,’ the office action references col. 13, lines 35-42 of Hopmann. However, that section of the reference specifically discusses using both hard constraints and then soft constraints to prioritize and then filter down the list of candidate hosts until a point is reached where a [single] best choice remains. This narrowing down of candidate host to select a best choice of hosts is in no way suggestive of applicants’ claimed identifying ‘second target physical hosts from the VMM host list that are not included in the VMM host group,’ particularly when the wherein clause is factored in to the define the VMM host group and the VMM host list as follows: ‘wherein a VMM host group has a VMM host name and the VMM host group comprises all of the physical hosts that are running virtual machines (VMs) that are controlled by the VMM, and wherein the VMM host list is generated by the VMM and contains identifiers for all of the physical hosts that are controlled by the VMM within a networked computing system.’ Given the failure of Hopmann or the combination of references with Hopmann to suggest the specific features provided by the claim elements, when taken as a whole, the above features are allowable over the combination of references” (remarks, pages 13-14).
The examiner respectfully disagrees. In essence, the limitation at issue describes identifying a group of hosts that are controlled by a given VMM (part of the VMM host list), but which are not running virtual machines controlled by the given VMM (not included on the VMM host group). As cited by the previous office action, Hopmann teaches:
“Soft constraints act as placement prioritizations and are intended to take the list of candidate hosts that satisfy the hard-constraints and filter them down through as many soft constraints as possible until the point is reached where a ‘best choice’ remains. In the event that there are multiple candidate machines available even after all criteria have been applied, one of those may be randomly selected or selected based on different criteria” (Hopmann Column 14, Lines 1-8), and
“There may be any number of soft constraint optimizations that can be applied to assist in placing an object on a host. According to an embodiment, the soft constraints are designed primarily to spread objects across hosts to lean toward a better performing system as a preference is given to empty hosts” (Hopmann, Column 13, Lines 35-42, emphasis added).
	Thus, Hopmann teaches identifying one or more preferential hosts of a cluster controlled by a machine manager (Column 1, Lines 22-23) that at least are “empty” or which are running no virtual machines. In other words, Hopmann identifies hosts that are controlled by a given VMM but which are not running virtual machines controlled by that VMM in a similar way to the claimed limitations at issue. Applicant alleges that Hopmann “filter[s] down the list of candidate hosts until a point is reached where a [single] best choice remains.” However, not only does Hopmann explicitly disclose the possibility that “there are multiple candidate machines available even after all criteria have been applied” (see portion cited above), the claimed limitation at issue includes the possibility that a single second target physical host is identified that meets the criteria of being from the VMM host list but not being included in the VMM host group. Applicant alleges that “this narrowing down of candidate host to select a best choice of hosts is in no way suggestive of applicants’ claimed identifying.” However, the examiner submits that the claimed limitation at issue is performing a filtering, or narrowing down of hosts, using constraints (the host must be from the VMM host list, and must not be included in the VMM host group), and therefore, the filtering/narrowing of hosts based on constraints described in Hopmann is at least suggestive of the applicant’s claimed identifying. In performing the filtering based on the preference of identifying empty hosts, Hopmann identifies those hosts managed by the machine manager, but which do not run virtual machines controlled by the machine manager. In light of this teaching, the applicant’s argument is not persuasive.

The applicant argues that “the various referenced sections of Hopmann fail to suggest the specific features provided by the claimed ‘transmitting, by the RAC to each of the first target physical hosts a request to detach from the VMM host group; and transmitting, by the RAC, to each of the second target physical hosts, a request to attach to the VMM host group.” The rejection of the latter transmitting claim element references descriptions of the host deploying VMs and selecting a host based on prioritization of the hosts made from the applied soft constraints. Applicants is unclear how these features even relate to the claimed subject matter. It again appears that Examiner has either misunderstood 
In response to the applicant’s allegation that Hopmann does not teach “transmitting, by the RAC, to each of the first target physical hosts a request to detach from the VMM host group,” the examiner respectfully points out that the office action cited to Amann to teach this limitation at issue. From Amann:
“FIG. 3 is a flowchart depicting operations 300 of cluster manager 112” ([0020], Lines 4-5).
“Some or all of the workload of the outgoing host may be removed from the cluster along with the outgoing host…For example, an outgoing host may have a workload including a first VM…In this example, the first VM is removed from the cluster” ([0037], Lines 2-4).
Thus, Amann teaches identifying outgoing hosts, which are hosts that have workloads (virtual machines) which are outgoing from a cluster, and removing those workloads from the cluster, thus removing or “detaching” the host from the cluster. Since hosts of a cluster have been established as being managed by a virtual machine manager (machine manager of Hopmann, see Column 10, lines 39-45), one of ordinary skill would have understood that by removing the hosts from the clusters, the hosts are removed from management, or “control” by the virtual machine manager that manages the cluster. Therefore, Amann teaches a cluster manager (RAC) that removes, or detaches a host from a cluster when a host is found to run a virtual machine and is outgoing. Therefore, Amann teaches the limitation at issue. The applicant’s argument appears only to be directed toward Hopmann, and not to the combination of at least Hopmann, and Amann. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. “Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually” (MPEP 2145 (IV)).
In response to the applicant’s allegation that Hopmann does not teach “transmitting, by the RAC, to each of the second target physical hosts, a request to attach to the VMM host group,” the examiner respectfully disagrees. Neither the currently amended claims, nor the specification, describe what it means to “attach [a host] to [a] VMM host group.” Since the VMM host group “comprises all of the 
“Machine manager 610 may create a job that deploys another virtual machine within the content farm” (Column 11, Lines 6-8).
“Work manager 110 starts jobs stored in job queue 112 and keeps track of running jobs…The tasks in job queue 112 are executed by work manager 110 by invoking one or more scripts 130…such as Microsoft’s PowerShell” (Column 2, Lines 23-31).
“Using PowerShell scripts allows a process to be started locally by cloud manager 105 that may in turn start a process on a remote machine (i.e., a physical machine in one of the attached networks)” (Column 3, Lines 19-22).
“Moving to operation 770, a host is selected…The host may be selected based on a prioritization of the hosts made from the applied soft constraints…Flowing to operation 780, the object is deployed on the selected host” (Column 15, Lines 18-24).
Thus, Hopmann teaches deploying a virtual machine object on one or more empty hosts of a cluster managed by a virtual machine manager, thereby adding, or “attaching” the hosts to a group of hosts having virtual machines managed by a virtual machine manager, in the same way that the broadest reasonable interpretation of the claimed attaching a host to a virtual machine manager host group includes deploying a virtual machine on a host managed by a virtual machine manager. Therefore, Hopmann teaches the limitation at issue. Applicant alleges that it is unclear how Hopmann’s features even relate to the claimed subject matter. However, the examiner has demonstrated that a reasonable interpretation of the claimed attaching a host to a VMM host group includes deploying a virtual machine controlled by the VMM on the host, which is analogous to Hopmann’s deployment of a virtual machine on a host. Applicant alleges that it appears that examiner has either misunderstood applicant’s invention, or mischaracterized Hopmann. However, as the examiner has explained above, Hopmann was correctly characterized and applied to the broadest reasonable interpretation of the claim limitation at issue. 
Therefore, the applicant’s argument is not persuasive.

Claim Objections
Claim 4 is objected to because of the following informalities:
a.	Line 3: “a processor” should read “the processor”.
Appropriate correction is required.

Allowable Subject Matter
Claims 3-6, 10-13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hopmann et al. Patent No.: US 9,075,661 B2 (hereafter Hopmann), in view of Amann et al. Pub. No.: US 2015/0372867 A1 (hereafter “Amann”), in view of Oeda Pub. No.: US 2009/0055507 A1 (hereafter “Oeda”).

Hopmann, Amann, and Oeda were cited in the previous PTO-892 dated 10 September 2020.

Regarding claim 1, Hopmann teaches the invention substantially as claimed, including:
A computer-implemented method for attaching…physical hosts to…virtual machine manager (VMM) host groups associated with a VMM (Column 1, Lines 22-23: Objects are placed on hosts using hard constraints and soft constraints. Column 10, Lines 39-45: Machine manager 610 is configured to manage and deploy objects on hosts (e.g., deployment of physical and virtual machines, databases, and the like)…For example, machine manager 610 may place VMs on physical machines (i.e., in deploying VMs on hosts, machine manager 610 acts as a virtual machine manager to attach that host to a group of hosts associated with the machine manager 610)) in a cluster of information handling systems (IHSs) (Column 1, Lines 8-10: There are large number of servers located within different networks to handle the traffic (i.e., “information”) that is directed to the service. Column 3, Lines 53-55: According to one embodiment, a network is considered a single cluster of network load balanced machines (i.e., clusters of physical machines/hosts handle traffic)), the method comprising: 
identifying, by a processor…second target physical hosts from the VMM host list that are not included in the VMM host group (Column 14, Lines 1-8: Soft constraints act as placement prioritizations and are intended to take the list of candidate hosts that satisfy the hard-constraints and filter them down through as many soft constraints as possible until the point is reached where a ‘best choice’ remains. In the event that there are multiple candidate machines available even after all criteria have been applied, one of those may be randomly selected or selected based on different criteria); 
wherein…the VMM host group comprises all of the physical hosts that are running virtual machines (VMs) that are controlled by the VMM, and wherein the VMM host list is generated by the VMM…for all of the physical hosts that are controlled by the VMM within a networked computing system (Column 13, Lines 35-42: There may be any number of soft constraint optimizations that can be applied to assist in placing an object on a host. According to an embodiment, the soft constraints are designed primarily to spread the objects across hosts to lean toward a better performing system as a whole, rather than maximizing for utilization. In other words…preference is given to empty hosts (i.e., soft constraints are used to identify empty hosts, which are hosts under the control of machine manager but which are not running virtual machines controlled by the machine manager, and which are therefore hosts of a “VMM host list” but are not included in a “VMM host group”)); 
storing the identified…second target physical hosts to a remote access controller (RAC) memory (Column 5, Lines 5-7: Cloud manager 200 (i.e., controller “remote” from the physical machines) comprises…machine database 225. Column 6, Lines 54-55: The machine database 225 may include a row for each physical machine, VM, farm, and the like (i.e., machine database 225 stores relationships between physical servers (hosts) and virtual machines controlled by the virtual machine manager including those physical machines which are empty));… 
retrieving, by the RAC, second identifying data of the second target physical hosts (Column 14, Lines 1-8: Soft constraints act as placement prioritizations and are intended to take the list of candidate hosts that satisfy the hard-constraints and filter them down through as many soft constraints as possible until the point is reached where a ‘best choice’ remains. In the event that there are multiple candidate machines available even after all criteria have been applied, one of those may be randomly selected or selected based on different criteria (i.e., list of candidate hosts from the machine database 225 including the second target physical hosts is taken, or retrieved for filtering));…
transmitting, by the RAC, to each of the second target physical hosts, a request to attach to the VMM host group (Column 11, Lines 6-8: Machine manager 610 may create a job that deploys another virtual machine within the content farm. Column 2, Lines 23-31: Work manager 110 starts jobs stored in job queue 112 and keeps track of running jobs…The tasks in job queue 112 are executed by work manager 110 by invoking one or more scripts 130…such as Microsoft’s PowerShell. Column 3, Lines 19-22: Using PowerShell scripts allows a process to be started locally by cloud manager 105 that may in turn start a process on a remote machine (i.e., a physical machine in one of the attached networks) (i.e., the process executed by the cloud manager 105 requests, or causes that a process execute on the host to deploy the VM). Column 15, Lines 18-24: Moving to operation 770, a host is selected…The host may be selected based on a prioritization of the hosts made from the applied soft constraints…Flowing to operation 780, the object is deployed on the selected host (i.e., virtual machines are deployed on empty hosts, or those hosts under the control of the machine manager but which are not running VMs under the control of the machine manager, to thereby “attach” the host to the VMM host group)).


A computer-implemented method for attaching and detaching physical hosts to/from…host groups;
identifying, by a processor, (i) first target physical hosts that are part of a…host group but are not part of a VMM host list,
the…host list…contains identifiers for all of the physical hosts;
storing the identified first target physical hosts…to a remote access controller (RAC) memory;
retrieving, by a RAC from the RAC memory, first identifying data of the first target physical hosts;
transmitting, by the RAC, to each of the first target physical hosts, a request to detach from the…host group that causes VMs on the first target physical hosts to be undeployed;

However, Amann teaches:
A computer-implemented method for attaching and detaching physical hosts to/from…host groups ([0013], Lines 1-6: Embodiments of the present invention provide cluster reconfiguration management…Reconfiguration of a cluster involves, for example, adding, removing, or replacing a physical server…of the cluster);
identifying, by a processor, (i) first target physical hosts that are part of a…host group but are not part of a…host list ([0036], Lines 1-3: In operation 302, cluster manager 112 (i.e., cluster manager 112 executes on processors of the management server 110, see FIG. 1) identifies an outgoing host. In one embodiment, the outgoing host is a host of a cluster that is to be removed (i.e., outgoing host is a host that is to be removed from the cluster, and thus, become not part of the list of hosts of the cluster). [0037], Lines 1-2: In some embodiments, the outgoing host has a workload that may include one or more VMs (i.e., the outgoing host is part of a group of hosts that have virtual machines)),
the…host list…contains identifiers for all of the physical hosts ([0013], Lines 10-12: Assigning identifiers to and removing identifiers from physical servers during cluster reconfiguration);
storing the identified first target physical hosts…to a remote access controller (RAC) memory ([0019], Lines 4-9: Cluster manager 112 maintains a database of host identifiers and port names. For example, cluster manager 112 maintains cluster data 114…In one embodiment, cluster manager 112 removes a host (e.g., host 120) from a cluster (i.e., cluster data 114 stored in the database of cluster manager 112 includes the physical hosts of the cluster that are identified as outgoing, which have virtual machine workloads));
retrieving, by a RAC from the RAC memory, first identifying data of the first target physical hosts ([0020], Lines 1-3: Cluster data 114 is a database that is written to, read by, or both written to and read by cluster manager 112 (i.e., cluster manager 112 reads, or “retrieves” data from the database));
transmitting, by the RAC, to each of the first target physical hosts, a request to detach from the…host group ([0035], Lines 4-5: FIG. 3 is a flowchart depicting operations 300 of cluster manager 112 (i.e., “RAC”). [0037], Lines 2-4: Some or all of the workload of the outgoing host may be removed from the cluster along with the outgoing host…For example, an outgoing host may have a workload including a first VM…In this example, the first VM is removed from the cluster (i.e., cluster manager 112 transmits a request to remove, or “undeploy” a VM from an outgoing host that detaches the host from the host cluster));

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Amann’s teaching of undeploying, or removing virtual machine workloads from hosts that are outgoing from a cluster of hosts, with Hopmann’s teaching of VMM host clusters that comprise clusters of hosts under the control of a virtual machine manager, with a reasonable expectation of success, since they are analogous virtualized systems that similarly manage clusters of virtual machines and hosts. Such a combination would result in a system that deploys virtual machines onto hosts in a cluster managed by a virtual machine manager, as in Hopmann, and removes virtual machines from hosts leaving the cluster managed by the virtual machine manager, as in Amann. One of ordinary skill would have been motivated to make this combination so to allow outgoing hosts from a cluster to be scrubbed of existing workloads before being removed from the cluster so the host can be used elsewhere without interference from previous workloads.

While Hopmann discloses VMM host groups, the combination of Hopmann and Amann does not explicitly disclose:
a VMM host group has a VMM host name;

However, Oeda teaches:
a VMM host group has a VMM host name ([0048], Lines 1-8: FIG. 7 illustrates an exemplary data structure of a server virtualization table 1220, used by server virtualization manager 620, and which contains information of virtual machines and applications on servers. Server virtualization table 1220 includes a server ID field 12201, a VM hypervisor ID 12202…a guest OS ID 12202 (i.e., server virtualization table 1220 stores associations between all servers (hosts), hypervisors (VMMs), and guest OSes (VMs). Thus, server virtualization table 1220 stores identified target servers under control of a particular hypervisor, and target servers ) (i.e., hypervisors, or “VMMs” have IDs, or “names” associated with the groups of servers, or “hosts”, that the hypervisor controls. For example, in FIG. 7, Hypervisor 200 controls servers 100 and 101));

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Oeda’s teaching of assigning a name to a hypervisor that controls a group of servers, with the combination of Hopmann and Amann’s teaching of a virtual machine manager controlling clusters of hosts, with a reasonable expectation of success, since they are analogous virtualized systems that similarly describe hypervisors that control groups, or clusters of hosts. Such a combination would result in a system where a virtual machine manager, controlling clusters or groups of physical hosts, as in Hopmann, assigns identifiers to the virtual machine managers, as in Oeda. One of ordinary skill would have been motivated to make this combination so that associations between virtual machines, hosts, and virtual machine managers can be better tracked and stored.

Regarding system claims 8, and 15, they contain similar limitations to those in method claim 1, and are therefore rejected for at least the same rationale.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hopmann, in view of Amann, in view of Oeda, as applied to claims 1, 8, and 15 above, and in further view of Simoncelli Pub. No.: US 2016/0041881 A1 (hereafter “Simoncelli”), in view of Traut et al. Pub. No.: US 2006/0136653 A1 (hereafter “Traut”).

Simoncelli and Traut were cited in the previous office action.

Regarding claim 2, the combination of Hopmann, Amann, and Oeda does not explicitly disclose:
transmitting, to each of the second target physical hosts, a request for…hypervisor data from the second target physical hosts; and receiving…hypervisor data from the second target physical hosts, the hypervisor data used to identify the target physical hosts that are part of the VMM host list, but are not in the VMM host group.

However, Simoncelli teaches:
transmitting, to each of the second target physical hosts, a request for hypervisor data from the second target physical hosts ([0050], Lines 1-4: In acting to determine hypervisor operational status (i.e., hypervisor data), the processing logic may query one or more hypervisors (e.g., one or more hypervisors associated with one or more clusters) (i.e., querying transmits a request for hypervisor operational status data from hypervisors included in host servers, described in [0017), Lines 6-8); and 
receiving…hypervisor data from the second target physical hosts, the…hypervisor data used to identify the target physical hosts that are part of the VMM host list, but are not in the VMM host group ([0050], Lines 7-12: A functional hypervisor receiving the query may respond (e.g., via inter-process communication) in a fashion which indicates that the hypervisor is functional. For instance the content of the response may specify that the hypervisor is functional or the presence of a response may be indicate that the hypervisor is functional (i.e., functional hypervisors correspond to host servers that are available to be selected to launch virtual machines, see [0052], Lines 5-7, and are therefore part of a listing of VMM hosts capable of hosting VMs (part of a VMM host list), but which are not currently hosting VMs (not in the VMM host group))).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Simoncelli’s teaching of querying hypervisors of target hosts for data on whether the hypervisors are functional, with the combination of Hopmann, Amann, and Oeda’s determination of available hosts to display for selection on a GUI, with a reasonable expectation of success, since they are analogous virtualized systems that similarly determine whether a host is to be added to a group of available hosts. Such a combination would result in a system that determines whether a host is available to be selected for addition to a list of VMM hosts, as in Hopmann, based on a query response from a hypervisor, as in Simoncelli. One of ordinary skill would have been motivated to make this combination so that VMs are launched only on those hosts whose hypervisors are determined to be functional and available (Simoncelli [0048]-[0049]).

While Simoncelli discloses hypervisor data used to indicate if a hypervisor is functional, the combination of Hopmann, Amann, Oeda and Simoncelli does not explicitly disclose:
VMM and hypervisor data;

However, Traut teaches:
VMM and hypervisor data ([0012], Lines 2-4: The physical processor (i.e., target physical host) topology (i.e., data) for the “hosting agent” (the host operating system, virtual machine monitor, and/or hypervisor) remains constant (i.e., topology represents “data” about a virtual machine monitor and hypervisor of a host). [0048], Lines 1-7: The virtualizer (i.e., hypervisor executing on the target physical host, see [0008], Lines 1-8) may also provide dynamic processor topology information for the guest operating system in virtual machine memory…The guest operating system may execute additional code to pick this information from a shared memory location (i.e., shared memory of a controller, such as the controller system of claim 18, requests and receives the processor topology data of the VMMs and hypervisors of the hosts)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Traut’s teaching of a shared memory location of a controller requesting and receiving topology data from VMMs and hypervisors of host machines, with the combination of Hopmann, Amann, Oeda and Simoncelli’s teaching of a query for hypervisor data, with a reasonable expectation of success, since they are analogous virtualized systems that similarly provide topology data related to VMMs and hypervisors. Such a combination results in a system that queries hosts, as in Simoncelli, to determine VMM and hypervisor topology data related to availability of hosts to host a VM, as in Traut. One of ordinary skill would have been motivated to make this combination so that information may be exposed to a virtual machine so as to allow a virtualizer to make optimal use of host resources (Traut [0013], Lines 7-9).

Regarding system claim 9, and system claim 16, they correspond to method claim 2, and are therefore rejected for at least the same rationale.

Claims 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hopmann, in view of Amann, in view of Oeda, as applied to claims 1, and 8 above, and in further view Jain et al. Pub. No.: US 2018/0139150 A1 (hereafter “Jain”).

Jain was cited in the previous office action.

Regarding claim 7, the combination of Hopmann, Amann, and Oeda does not explicitly disclose:
collecting, via a processor, identifying data associated with a first VMM, a first set of virtual machines (VMs), a first hypervisor, and a first physical host; 
storing the identifying data associated with the first VMM, the first set of virtual machines (VMs), the first hypervisor and the first physical host to a system memory; and 
transmitting the identifying data associated with the first VMM, the first set of virtual machines (VMs), the first hypervisor and the first physical host to a controller.  

	However, Jain teaches:
collecting, via a processor, identifying data associated with a first VMM, a first set of virtual machines (VMs), a first hypervisor, and a first physical host ([0034], Lines 8-14: A microsegmentation EPG (i.e., host group, see [0009], Lines 7-13) is an EPG that takes host attributes, such as IP address, MAC address, VNIC name (i.e., collected host identifying data), VM identifier, VM name (i.e., collected VM identifying data), hypervisor identifier (i.e., collected hypervisor identifying data), VMM domain (i.e., collected VMM identifying data)…etc. into consideration. A host is part of a microsegmentation EPG when one of its attributes match the definition of the microsegmentation EPG (i.e., attributes are collected for consideration in microsegmentation)); 
storing the identifying data associated with the first VMM, the first set of virtual machines (VMs), the first hypervisor and the first physical host to a system memory [0035], Lines 5-9: The host 30(1) is reclassified (i.e., placed in a different host group) so as to belong to EPG-G (i.e., bound to the microsegmentation EPG). The reclassification can be achieved through enumerating (i.e., retrieving from storage) one or more attributes of host 30(1) (e.g., the IP address or the MAC address of host 30(1)) in the microsegmentation EPG); and 
transmitting the identifying data associated with the first VMM, the first set of virtual machines (VMs), the first hypervisor and the first physical host to a controller ([0041], Lines 1-3: The EPG binding changes can be triggered by the compute orchestrator 52 (i.e., controller performs reclassification using the attributes of the host retrieved from storage)).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Jain’s teaching of placing a host in a host group based on host attributes that include identifiers for VMMs, virtual machines, hypervisors, and the physical host that are stored and retrieved for a compute orchestrator, with the combination of Hopmann, Amann, and Oeda’s teaching of placing hosts in host groups, with a reasonable expectation of success, since they are analogous virtualized systems that similarly place hosts into host groups or clusters. Such a combination results in a system that places hosts into host groups, as in Hopmann based on their stored attributes, as in Jain. 

Regarding system claim 14, it corresponds to method claim 7, and is therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Freimuth et al. Pub. No.: US 2011/0225277 A1 discloses an optimization problem for placing virtual machines on hosts using hard constraints, including that a specific VM can be deployed on a VM hypervisor only, resulting in the identification of a set of host machines that meet the criteria of being controlled by the required VM hypervisor.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/MICHAEL W AYERS/Examiner, Art Unit 2195